IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


TRICIA A. THOMPSON                          : No. 232 WAL 2018
                                            :
                                            :
              v.                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                                            :
ASHLEY N. THOMPSON                          :
                                            :
                                            :
PETITION OF: CLARION COUNTY                 :
DOMESTIC RELATIONS SECTION                  :


                                      ORDER



PER CURIAM

      AND NOW, this 3rd day of October, 2018, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioner is:


      Did the Superior Court of Pennsylvania err in determining that the suspended
      sentence imposed by the trial court’s February 15, 2017 order was an illegal,
      indefinitely suspended sentence, rather than a sentence to probation, which is a
      sanctioned punishment under 23 Pa.C.S. § 4354(a)?